Mr. Justice Wolf
delivered the opinion of the court.
The court below in this case found against the complainant on questions of fact. None of the facts are certified to us by a statement of the case or hill of exceptions and hence the real decision must he an affirmance for lack of the evidence in the record on which the judgment of the court below was founded.
It appears from the pleadings that on March 5, 1914, the court below in another suit rendered a judgment rescinding a contract and awarding the complainant in that suit the sum of $2.25 as the only damages satisfactorily proved. The complaint in this case was to recover other damages or profits or fruits following the rescission of said contract. The court below in its opinion not only found against the damages, fruits or profits but also that the whole matter was res judicata. Even if we could consider the opinion of the court below to reverse on the question of res judicata, we still would have to affirm on the question of proof of damages. We are inclined, moreover, to agree with the court below that issue *796being joined in the previous snit on the question of damages, the judgment in the first case was res judicata.
However that may be, this court can only review facts that are certified to us by a statement of the case or bill of exceptions. The opinion is useful for determining the grounds of the court below, but it may not be used as a substitute for the certificate of the facts as required by law. See the-reasoned decision of this court in the case of Calzada v. Pagán, March 23, 1915.
The judgment must be

Affirmed.

Chief Justice Hernandez and Justices del Toro and Aldrey concurred.
Mr. Justice Hutchison concurred in the judgment.